Citation Nr: 1814887	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for moderate non-proliferative diabetic retinopathy without macular edema prior to January 19, 2017.

2. Entitlement to a rating in excess of 30 percent for moderate non-proliferative diabetic retinopathy without macular edema from January 19, 2017.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to November 1966. 

This matter first came before the Board of Veterans' Appeals (Board) on an appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
The Veteran requested a hearing before the Board in his June 2014 VA Form 9. A November 2014 and November 2015 letter informed the Veteran that he was placed on the list of persons wanting to appear at the RO for an in-person hearing before the Board. In December 2015 and January 2015, the Veteran subsequently responded that he would like to withdraw his request for a hearing. 38 C.F.R.
§ 20.704 (2017).

In October 2016, the Board remanded the Veteran's appeal for additional evidentiary development. During development, the Veteran's moderate non-proliferative diabetic retinopathy without macular edema was increased to 30 percent disabling, effective January 19, 2017. Therefore, this has resulted in staged ratings and the issues listed above have since been returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records.  


FINDINGS OF FACT

1. For the period prior to January 19, 2017, the Veteran's service-connected moderate non-proliferative diabetic retinopathy without macular edema was manifested by corrected visual acuity of no worse than 20/40 in both eyes, average concentric concentration to 53 degrees in the left eye and 52.25 degrees in the right eye, without any evidence of pain, rest requirements, and/or impairment of muscle function. Additional vision problems included subjective reports of incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the first year of the appeal period.

2. For the period after January 19, 2017, the Veteran's service-connected moderate non-proliferative diabetic retinopathy without macular edema has been manifested by corrected visual acuity of no worse than 20/40 in both eyes, average concentric concentration to 37.75 degrees in the left eye and 35.875 degrees in the right eye, without any evidence of pain, rest requirements, impairment of muscle function, and/or incapacitating episodes.


CONCLUSIONS OF LAW

1. For the period prior to January 19, 2017, the criteria for an initial rating in excess of 10 percent for moderate non-proliferative diabetic retinopathy without macular edema have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.951(b) 4.1, 4.2, 4.3, 4.6, 4.7, 4.75-79, Diagnostic Codes 6000-6009, 6061-6081 (2017).

2. For the period after January 19, 2017, the criteria for a rating in excess of 30 percent for moderate non-proliferative diabetic retinopathy without macular edema have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.951(b) 4.1, 4.2, 4.3, 4.6, 4.7, 4.75-79, Diagnostic Codes 6000-6009, 6061-6081.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's October 2016 remand, the AOJ retrieved outstanding medical records, translated any pertinent documents, and arranged for a new VA examination. The AOJ then issued a supplemental statement of the case in September 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Eye disabilities evaluated under Diagnostic Codes 6000 to 6009 are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating. 38 C.F.R. § 4.79, Diagnostic Code 6006.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.

A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters. 38 C.F.R. § 4.75, 4.79 (neither exception is evident in this case). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other. 38 C.F.R. § 4.79, Diagnostic Code 6066. The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye. 38 C.F.R. § 4.79, Diagnostic Codes 6063-6066.

Impairment of field of vision is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-81. Separate evaluations for loss of visual acuity and visual field defect are permissible, effective December 10, 2008. See 38 C.F.R. § 4.77(c) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2017), if a replacement lens is present (pseudophakia), post-operative cataracts are rated on impairment of vision, i.e., loss of visual acuity and impairment of visual fields.

38 C.F.R. § 4.76a explains that the normal visual field extent at eight principal meridians is (expressed in degrees): Temporally: 85, Down temporally: 85, Down: 65, Down nasally: 50, Nasally: 60, Up nasally: 55, Up: 45, Up temporally: 55. The combined sum is 500. To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight. Id.  

The rating criteria dictate that when the remaining visual field is 46-60 degrees, a 10 percent rating is applied for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as 20/50. When the remaining visual field is 31-45 degrees, a 10 percent rating is applied for unilateral and a 30 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/70. When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral and a 50 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/100. Id.

Factual Background

Initially, the Board observes that the Veteran has received both VA and private treatment for his service-connected moderate non-proliferative diabetic retinopathy without macular edema.

The Veteran first underwent a VA examination in March 2011. The examiner concluded that uncorrected loss of vision was 20/40 in the right eye and 20/30 in the left eye, which was caused by the Veteran's service-connected diabetes mellitus, type II. 

The Veteran later underwent another VA examination in August 2013. The examiner reported corrected near and far vision as 20/40, bilaterally. The Veteran's left eye showed an average contraction to 53 degrees based on the following findings: 49 degrees (temporally); 75 degrees (down temporally); 54 degrees (down); 50 degrees (down nasally); 60 degrees (nasally); 47 degrees (up nasally); 38 degrees (up); and 51 degrees (up temporally). The Veteran's right eye showed an average contraction to 52.25 degrees based on the following findings: 61 degrees (temporally); 69 degrees (down temporally); 55 degrees (down); 50 degrees (down nasally); 51 degrees (nasally); 37 degrees (up nasally); 40 degrees (up); and 55 degrees (up temporally). No incapacitating episodes were noted. 

Pursuant to the Board's October 2016 remand, the Veteran received another VA examination in January 2017. The examiner reported corrected near and far vision as 20/40, bilaterally. The Veteran's left eye showed an average contraction to 37.75 degrees based on the following findings: 38 degrees (temporally); 50 degrees (down temporally); 32 degrees (down); 42 degrees (down nasally); 42 degrees (nasally); 40 degrees (up nasally); 25 degrees (up); and 33 degrees (up temporally). The Veteran's right eye showed an average contraction to 35.875 degrees based on the following findings: 42 degrees (normal vision); 46 degrees (down temporally); 42 degrees (down); 32 degrees (down nasally); 28 degrees (nasally); 33 degrees (up nasally); 32 degrees (up); and 32 degrees (up temporally). No incapacitating episodes were noted.

Initial 10 percent rating for moderate non-proliferative diabetic retinopathy without macular edema prior to January 19, 2017

The Veteran's moderate non-proliferative diabetic retinopathy without macular edema was originally assigned a 10 percent disability rating, effective October 26, 2010, pursuant to the criteria set forth in Diagnostic Code 6099-6008. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017). The Diagnostic Code for the service-connected disability is before the hyphen, and the Diagnostic Code for the other disability is after the hyphen. Id. Diagnostic Code 6099 conveys that the Veteran's aforementioned service-connected disability was not listed in the Schedule for Rating Disabilities. Id. Diagnostic Code 6008, which is for detachment of the retina, was deemed most analogous for rating purposes. 38 C.F.R. § 4.20 (2017).

With respect to central visual acuity, the Veteran's correctable distant visual acuity prior to January 19, 2017 was not worse than 20/40 in each eye, which under the Rating Schedule does not warrant a compensable disability evaluation. In other words, with respect to central visual acuity, correctable visual acuity in one eye of 20/40 with correctable vision in the other eye of 20/40 warrants a noncompensable evaluation. See 38C.F.R. § 4.79 , Diagnostic Code 6066. 

Here, the Veteran was initially assigned a 10 percent disability rating due to subjective reports of incapacitating episodes having a total duration of at least one week, but less than 2 weeks, during the past 12 months. See April 2011 rating decision and codesheet. The Board notes that since that time, no incapacitating episodes have been reported or established.

According to his August 2013 VA examination , the Veteran's disability revealed bilateral concentric contraction of visual field with remaining field of 46-60 degrees, which still warranted a 10 percent evaluation under Diagnostic Code 6080. 

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, the visual acuity and visual field defect (expressed as a level of visual acuity), are separately evaluated and combined under the provisions of 38 C.F.R. §  § 4.25. In other words, prior to January 19, 2017,  the Veteran's visual acuity warrants a 0 percent evaluation and his visual field defect warrants a 10 percent rating. These evaluations combine under 38 C.F.R. § 4.25 for a 10 percent rating. 

Finally, as there is no evidence of diplopia, pain, rest requirements, other incapacitating episodes, or any other symptoms that would warrant a higher disability rating under the rating criteria, the Board finds that an initial rating in excess of 10 percent is not warranted for the period prior to January 19, 2017. See 38 C.F.R. § 4.79, Diagnostic Codes 6010-6037, 6061-6066, 6080-6081, 6090 (2017).

Thus, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for moderate non-proliferative diabetic retinopathy without macular edema prior to January 19, 2017. There is no reasonable doubt which may be resolved in the Veteran's favor.


30 percent rating for moderate non-proliferative diabetic retinopathy without macular edema from January 19, 2017

As discussed above, the Board acknowledges that the Veteran's disability picture has resulted in a staged rating. His aforementioned disability is now rated under Diagnostic Code 6006-6080. Diagnostic Code 6006 is for retinopathy or maculopathy. 

For the period after January 19, 2017, there is no evidence, and it is not contended, that the Veteran has been prescribed bed rest and treatment by a physician or other healthcare provides because of a period of acute symptoms. 

With respect to central visual acuity, the Veteran's correctable distant visual acuity is not worse than 20/40 in each eye, which under the Rating Schedule does not warrant a compensable disability evaluation. Again, with respect to central visual acuity, correctable visual acuity in one eye of 20/40 with correctable vision in the other eye of 20/40 warrants a noncompensable evaluation.

Thus, the appropriate evaluation is to be made on the basis of impaired field of vision. Here, bilateral concentric contraction of visual field with remaining field of vision between 31 to 45 degrees warrants a 30 percent rating. To warrant the next higher rating of 50 percent there would have to be a remaining field of vision between 6 to 15 degrees in each eye. However, this is not shown in this case.

Once again, as there is no evidence of diplopia, pain, rest requirements, other incapacitating episodes, or any other symptoms that would warrant a higher disability rating under the rating criteria, the Board finds that a rating in excess of 30 percent is not warranted for the period after January 19, 2017. See 38 C.F.R. § 4.79, Diagnostic Codes 6010-6037, 6061-6066, 6080-6081, 6090.

Thus, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for moderate non-proliferative diabetic retinopathy without macular edema after January 19, 2017. There is no reasonable doubt which may be resolved in the Veteran's favor.

ORDER

Entitlement to an initial rating in excess of 10 percent for moderate non-proliferative diabetic retinopathy without macular edema prior to January 19, 2017 is denied.

Entitlement to a rating in excess of 30 percent for moderate non-proliferative diabetic retinopathy without macular edema from January 19, 2017 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


